Citation Nr: 1039464	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-26 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 
1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the Portland, Oregon Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In September 2008, the Veteran presented sworn testimony during a 
personal hearing in Portland, Oregon, which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

In a December 2008 Board decision, the claim was remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in a December 2009 
supplemental statement of the case (SSOC).  

Most recently, in April 2010, the Board again remanded the claim 
for further evidentiary development.  In August 2010, the AMC 
continued the previous denial and returned the Veteran's VA 
claims folder to the Board for further appellate proceedings.

Unfortunately, there has not been substantial compliance with the 
Board's April 2010 remand directive and this matter must be 
remanded for corrective action.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

Previously, in the April 2010 remand directive, the Board stated 
that the claim for PTSD should be expanded to include a claim for 
an acquired psychiatric disorder, however diagnosed.  This 
determination was based on the relevant medical evidence of 
record which included diagnoses of bipolar disorder, depression, 
and an adjustment disorder.  It was also based on a holding from 
the U.S. Court of Appeals for Veterans Claims (Court) in the case 
of Clemons v. Shinseki, in which the Court held that in cases 
where a Veteran is alleging a multitude of psychiatric symptoms, 
it is appropriate to consider such a claim for an acquired 
psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 
5-6 (2009).  

The Board noted the revised characterization of the issue on 
appeal on the title page of its remand directive.  

More critically, the Board directed that the Veteran be afforded 
a VA examination for purposes of ascertaining whether the Veteran 
had PTSD or any other psychiatric disorder and for an opinion as 
to whether such were related to the Veteran's active duty 
service.  

The Veteran was afforded a VA examination in June 2010.  The 
examination is detailed and thorough as it pertains to the claim 
for PTSD.  It contains insufficient findings, however, with 
respect to the claim for any other acquired psychiatric disorder.  
Specifically, although the examiner acknowledges that the Veteran 
receives treatment for various psychiatric disorders, no DSM-IV 
diagnosis was rendered.  The examiner clearly states that the 
Veteran does not meet the criteria for a diagnosis of PTSD.  The 
opinion is based, in part, on the Veteran's failure to perform 
well on the MMPI-2 testing.  It is unclear to the Board, however, 
whether the Veteran's failure to perform on the MMPI-2 testing 
renders the examiner unable to render a diagnosis of any 
psychiatric disorder.  

The Board is precluded from exercising its own unsubstantiated 
medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
As such, clarification by a medical professional is required.  
The Board regrets the additional delay caused by this remand.  
Nevertheless, a remand by the Board confers on the appellant, as 
a matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  Id. 

Accordingly, the case is REMANDED for the following action:

1.	Return the claims file to the examiner who 
conducted the June 2010 VA examination for a 
supplemental opinion.  Following a review of 
the claims file and examination report, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent probability or better) 
that any psychiatric disorder was incurred or 
aggravated by the Veteran's active military 
service.  

If the examiner is unable to render the 
opinion without additional psychiatric 
examination, then the Veteran should be 
scheduled for further examination.  

2.	If the Veteran is required to report for 
an examination, he must be given adequate 
notice of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims folder.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claim.  

3.  Thereafter, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development has been conducted and 
completed in full.  In particular, the RO/AMC 
should determine whether the examiner has 
responded to all questions posed.  If not, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2009).  

6.  After the requested development has been 
completed, the RO should review and 
adjudicate the merits of the claim based on 
all the evidence of record and all governing 
legal authority, including any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the Veteran should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


